DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on August 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,948,167 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1 and 10, the Applicant has sufficiently amended and/or claimed the lighting fixture including the light emitter, the reflector, the housing, and the adjuster.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to:
Claim 1: the adjuster including a threaded fastener and an adjustment nut, the threaded fastener coupled to the housing and threadably coupled to the adjustment nut, the adjustment nut received within an elongated slot of a bracket, the bracket coupled to the reflector so that a slot axis extending along the elongated slot is positioned obliquely with respect to an axis parallel to a reflector axis, rotation of the threaded fastener causing movement of the adjustment nut within the slot and causing the reflector to pivot about a transverse housing axis orthogonal to the parallel housing axis; and
Claim 10: the adjuster coupled to a projection on an inner surface of the housing, tightening the fastener securing the reflector against movement, the adjuster further including a finger, the finger configured to be positioned in a groove of the housing to secure the reflector against movement relative to the housing while the adjuster is in a first position.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, August 24, 2022

/Jason M Han/Primary Examiner, Art Unit 2875